DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/20/2022 has been entered.

Response to Amendment
In the applicant’s reply of 7/20/2022, the claims were amended. Based on these amendments, the rejections under 35 U.S.C. 103 included in the previous office action have been reconsidered. In addition, rejections under 35 U.S.C. 112(a) have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “an acceleration applied to the plurality of containers in the horizontal direction during transfer of the plurality of containers being equal to a gravitational acceleration or less”. Claim 1 also specifies that the plurality of containers is transferred “in a direction inclined at an angle of zero degrees or more and less than 45 degrees relative to a short axis direction of the respective trunks in the plan view”. In other words, the containers are transferred in an approximate short-axis direction at a horizontal acceleration equal to gravitational acceleration or less.
The applicant cites paragraphs 22-25 of the specification as providing support for this feature. As discussed in the Advisory Action dated 7/13/2022, paragraphs 22-23 relate to transferring a container in the long-axis direction, and paragraph 24 indicates that acceleration can be increased when transferring a container in the short-axis direction. Specifically, paragraphs 22-23 relate to Figures 3A-B, where the container C is transferred in the long-axis direction (to the left relative to Figure 3A). Paragraph 23 describes an example where the container C is transferred with an acceleration of 1 G in the horizontal direction. Then, paragraph 24 discusses transferring the container in the short-axis direction (to the left relative to Figure 2A), which can reduce the amount of liquid L migrating toward the mouth Cb of the container C (compare Figures 2B and 3B), such that “the container C can be transferred with a higher transfer speed (acceleration)” (emphasis added). These paragraphs fail to provide support for transferring containers in an approximate short-axis direction at a horizontal acceleration equal to gravitational acceleration or less, as claimed.
Claims 2-3 are rejected based on their dependency from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0029280 (“Morikami”) in view of WO 2015/079627 ("Tabata", with citations to US 2017/0100873, which is used as an English translation), JP 2003-175910 (“Matsumura”), cited in an IDS, US 2013/0193601 (“Wilson”), either US 2014/0083059 (“Meinzinger”) or US 2017/0348757 ("Kurosawa"), and US 2016/0059469 (“Diesnis”).
Regarding claim 1, Morikami discloses a container production method by liquid blow molding (see paragraphs 1 and 6), the method comprising:
a liquid blow molding step (see paragraphs 29-34 and Figure 1) of (i) supplying a pressurized liquid (via the pressurized liquid feeder 22; see Id.) into a plurality of preforms (the preforms P; see Id.) disposed in a batch mold (the blow molding die 21; see Id.), the batch mold including a plurality of cavities arranged in series (the cavities 21a; see Id.), and (ii) molding the plurality of preforms into a plurality of containers (the containers C; see Id.) each having a trunk (the containers C are bottle-shaped and hold a beverage, cosmetic, or medicine, for example; see paragraphs 17, 30, and 34; a bottle necessarily has a trunk), and each trunk holding the liquid (see paragraph 34); and
a transferring step (see paragraph 44 and Figure 1) of removing the plurality of containers out simultaneously from the batch mold (see Id.; note the plurality of grip portions 31a shown in Figure 1; also, as discussed in paragraph 44, supply of the preforms P and removal of the containers C occur simultaneously via respective conveyors 30, 31; the preforms P cannot enter the blow molding die 21 until the container C closest to the preforms P is removed, and this container C cannot be removed until the other containers C are removed; therefore, in order for the preforms P to be supplied at the same time that the containers C are removed, the containers C must be removed from the blow molding die 21 together) and transferring the plurality of containers in a state in which the plurality of containers are filled with the liquid (via the grip portions 31a of the conveyor 31; see paragraphs 34 and 44).

Morikami does not disclose that the batch mold is a batch metal mold.
Tabata discloses a mold employed in a blow molding device that uses liquid as a pressurized fluid when molding a preform into a container. See paragraph 1. The mold is a metal mold 1. See paragraph 26 and Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a metal mold as the mold in the process of Morikami, as taught by Tabata, since Tabata indicates that metal is a suitable material for a mold used in liquid blow molding. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Sinclair & Carroll Co., Inc. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Morikami does not disclose that the trunk of each container includes an upper portion with a flat shape in a plan view.
It is noted that “have a flat shape in a plan view” is defined by the Applicant in paragraph 20 of the specification to mean that, in a plan view, the width in the long axis direction is larger than the width in the short axis direction perpendicular to the long axis direction.
Matsumura discloses a rectangular bottle 2 with a main body 2a having a planar shape, i.e., a cross section of a substantially rectangular shape. See lines 86-88 of the provided translation as well as Figures 1 and 2. The main body 2a of the bottle 2 corresponds to the claimed trunk. With respect to the claimed upper portion, please see the area to which reference numeral 2 points on the leftmost bottle 2 of Figure 2 (marked up below). This upper portion has a flat planar shape in a plan view, as can be seen from Figures 1 and 2. Also, please note that the bottle 2 is described in lines 86-88 as being rectangular, with a cross section of substantially rectangular shape.

    PNG
    media_image1.png
    364
    533
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the device of modified Morikami to produce bottles with upper portions that have rectangular cross sections since Matsumura indicates that this is a suitable shape for a bottle (see lines 86-88) and the containers C of Morikami are bottles (see paragraphs 17, 30, and 34).

Morikami does not disclose transferring the containers C in a state in which a mouth of each container C is not sealed. Caps are mounted on the openings of the containers C before they are conveyed by the conveyor 31. See paragraph 44.
However, it is well known in the liquid blow molding art to transfer filled and unsealed containers from a filling station to a sealing/capping station. For example, see paragraphs 41-43 and Figure 1 of Wilson. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have transferred the containers C of modified Morikami from the blow molding die 21 to a sealing/capping station, as taught by Wilson, rather than cap the containers C in the blow molding die 21 since Wilson indicates that this is a suitable system arrangement. This would represent a simple substitution of one known element for another (one capping arrangement for another) to obtain predictable results. See MPEP 2143(I)(B).

With respect to the direction of the transfer, it is known to transport a filled and unsealed container having a flat shape in a plan view in both a short axis direction of the container and a long axis direction of the container. For example, see Figures 3 and 4 and paragraphs 48, 49, and 52 of Meinzinger, in which containers 2 move in the short axis direction on a filler carrousel 50 and in the long axis direction on a discharge starwheel 52 located between the filler carrousel and a capper 54. Also, Matsumura discloses transporting filled and sealed containers having a flat shape in a plan view in both the short axis and long axis directions. See Figures 1 and 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tried transferring the containers C of modified Morikami in the short axis direction of their trunks, as illustrated by Meinzinger, since Meinzinger indicates that this is a suitable direction in which to transport a filled and unsealed container having a flat shape in a plan view. Also, there were a finite number of options available (especially given what would be required to maintain such a container at an angle during transport), and one of ordinary skill in the art could have pursued these options with a reasonable expectation of success. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(E). Transferring a container in the short axis direction of its trunk is equivalent to transporting the container at an angle of 0 degrees relative to the short axis direction of its trunk, thereby meeting the claim limitation that the angle is zero degrees or more and less than 45 degrees.
With respect to the orientation being maintained along the entire transfer path between the batch mold and the capping location, in the absence of any teaching that it is advantageous to rotate a container to its long-axis direction for at least some portion of the transfer path, it would have been obvious to one of ordinary skill in the art to have maintained the container’s orientation in the short-axis direction throughout the transfer.

Alternatively, Kurosawa discloses a device and method for filling a can with contents and seaming a lid to the can. See paragraph 1. Kurosawa notes that it is inevitable to take precautions to prevent the contents from spilling from the can in a conveyance path between the filling and seaming operations. See paragraph 4. Therefore, conventional filling/seaming devices include relatively long linear intermediate conveyance paths so that the cans are not subject to high acceleration or centrifugal force during conveyance. See paragraph 5. This results in a less compact arrangement, a more complicated installation, and periodic inspection. See paragraph 6. Kurosawa also discloses that a maximum allowable acceleration for the cans during conveyance is calculated using the equation amax = (2h/D)xG, where h is the headspace height of the can, D is the diameter of the can, and G is the gravitational acceleration. Not exceeding amax prevents the contents of the cans from spilling out. See paragraph 26 and Figure 4.
Based on the equation provided by Kurosawa, one of ordinary skill in the art would have recognized that the maximum allowable acceleration depends on the width of the container in the direction of the acceleration. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have transported each container C of modified Morikami in the direction in which its width was shortest, i.e., the short axis direction of its trunk. This would eliminate the need to adopt a relatively long linear intermediate conveyance path, thereby providing the benefits disclosed in paragraph 6 of Kurosawa. Alternatively, increasing the maximum allowable acceleration would have enabled Morikami to increase the rate at which the containers C move through the production line.
With respect to the orientation being maintained along the entire transfer path between the batch mold and the capping location, as discussed above, the goal of Kurosawa is to prevent spilling during conveyance between filling and seaming operations. One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, based on Kurosawa, not only that each container C of modified Morikami should be transported in the direction in which its width is shortest, i.e., the short axis direction of its trunk, but also that this orientation should preferably be maintained along the entire path between filling and capping in order to prevent spills and fully achieve the benefits disclosed in paragraph 6 of Kurosawa.

With respect to the acceleration applied to the plurality of containers during transfer, Diesnis discloses that transporting containers filled with liquid at high speed can lead to spilling, which can soil the mold or mold holder, leading to reduced throughput and/or cross contamination. Accordingly, speeds are limited to avoid these problems. See paragraph 10. In other words, Diesnis teaches that transport speeds and the likelihood of spilling are directly related. This is the same relationship recognized by the applicant. See paragraphs 6-7 and 23 of the specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the transport speeds of the containers C of modified Morikami to prevent spilling without unduly lowering the production rate, as taught by Diesnis (see paragraph 10). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). Since the claimed horizontal acceleration is also selected to prevent spilling (see paragraph 6-7 and 23 of the specification), it is expected that optimizing the acceleration in modified Morikami as taught by Diesnis would lead to a horizontal acceleration within the claimed range.

Regarding claim 2, the blow molding die 21 of Morikami opens into left and right portions relative to Figure 1. See paragraph 30. Once liquid blow molding is complete, the blow molding die 21 is opened, and the containers C are removed from the blow molding die 21 by the conveyor 31. See paragraphs 30 and 44 and Figure 1. Based on the above, particularly Figure 1, it should be recognized that the containers C exit the blow molding die 21 in a direction (downward relative to Figure 1) that is perpendicular to the direction in which the mold 1 opens (left and right). Since the containers C of modified Morikami are being transferred in the short axis direction of their trunks, as discussed above in connection with the rejection of claim 1, and since the blow molding die 21 is being opened perpendicular to the direction of transfer, then the blow molding die 21 is being opened in the long axis direction (of the trunks), as claimed. Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the cavities 21a of the blow molding die 21 such that there was no need to rotate the containers C prior to transferring them in the short axis direction since this would require additional cost and complexity. That is, it would have been obvious to have configured the cavities 21a such that, when the blow molding die 21 was opened to the left and right and the containers were transported downward, this left-right direction corresponded to the long axis direction of the container trunks.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morikami in view of Tabata, Matsumura, Wilson, either Meinzinger or Kurosawa, and Diesnis, as applied to claim 1 above, and further in view of US 3,662,048 (“Turner”).
Regarding claim 3, modified Morikami does not explicitly disclose wherein, in the transferring step, the batch metal mold is opened in the short axis direction, and the plurality of containers are transferred after changing an orientation of the plurality of containers. However, it is known in the art to configure a mold such that it opens in the short axis direction of the container being molded. For example, note the parting line, the shape of the cavity 12, and the shape of the parison 24 in Figures 1-5 of Turner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, if the blow molding die 21 of modified Morikami was based on an existing mold that opened in the short axis direction as shown in Turner, then the containers C of modified Morikami would need to be rotated to transfer them in the short axis direction. As discussed above in connection with the rejection of claim 1, it would have been obvious to have transferred each container C of modified Morikami in the short axis direction of its trunk. Transporting each container C in the short axis direction would eliminate the need to adopt a relatively long linear intermediate conveyance path, thereby providing the benefits disclosed in paragraph 6 of Kurosawa. Alternatively, increasing the maximum allowable acceleration would have enabled Morikami to increase the rate at which the containers C move through the production line. 

Response to Arguments
The applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments to claim 1. Specifically, the examiner agrees that the combination of references used in the previous office action does not explicitly disclose that the acceleration applied to the plurality of containers in the horizontal direction during transfer is equal to or less than gravitational acceleration, as now claimed. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Diesnis. See above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744